          Case 1:16-cv-10666-JGD Document 162 Filed 06/23/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT FOR THE
                                    DISTRICT OF MASSACHUSETTS


       GRANT ARMSTRONG and                           )
       ARMSTRONG RX GP, LLC,                         )
                                                     )
                      Plaintiffs/Counterclaim        )
                      Defendants,                    )
                                                     )
              v.                                     )
                                                     )
       WHITE WINSTON SELECT ASSET                    )             CIVIL ACTION
       FUNDS, LLC,                                   )             NO. 16-10666-JGD
                                                     )
                      Defendant/Third Party          )
                      Plaintiff,                     )
                                                     )
       MCCARTER & ENGLISH, LLP,                      )
                                                     )
                      Defendant/Counterclaim         )
                      Plaintiff,                     )
                                                     )
              v.                                     )
                                                     )
       ARMSTRONG RX II, GP, LLC and                  )
       ARMSTRONG RX II, LP,                          )
                                                     )
                      Third Party Defendants.        )

                                          DISCOVERY ORDER

       Following a status conference held on June 22, 2020 in accordance with Fed. R. Civ. P.

16(a) and after due consideration of the parties’ Joint Financial Accounting Discovery Plan

(Docket No. 160), it is hereby ORDERED as follows:

   1. The plaintiffs may proceed with subpoenas to Boston Private Bank in the following

manner:
         Case 1:16-cv-10666-JGD Document 162 Filed 06/23/20 Page 2 of 3



                a.     The plaintiffs may subpoena the following accounts from Boston Private

       Bank: the QVL Pharmacy Subsidiaries Funding Group, LLC Account ending in 7650, the

       QVL Pharmacy Holdings Inc. Operating Account ending in 8080, the QVL Pharmacy 142,

       LP c/o Texas RX Pharmacy Dallas Operating Account, and the Armstrong Rx, LP Plano

       Operating Account ending in 5934. While the defendants have indicated that they do

       not object to subpoenas being sent for these accounts, the plaintiffs will provide the

       defendants with the subpoenas and allow the defendants seven days to review them,

       and to raise any concerns they may have.

               b.      The plaintiffs shall not subpoena information from Boston Private Bank

        about the following accounts without prior court approval: the QVL Investors Business

        Trust, the White Winston Select Asset Funds, LLC Operating Account, and the White

        Winston Select Asset Funds, LLC Investment Receipt Trust Account.

           The plaintiffs may request additional information about specific transactions

        identified in the spreadsheets the defendants recently provided, or seek additional

        information about a random sample of entries to ensure the data’s reliability. The

        defendants shall provide supporting documentation, including information from these

        accounts, after making the appropriate redactions.

   2. The plaintiffs may subpoena Hillcrest Capital, the Amerisource Bergen Drug Company

and other third-party vendors. Prior to serving the subpoenas, the plaintiffs shall send the

subpoenas to the defendants and allow the defendants seven days to review the subpoenas

and bring any objections to the plaintiffs’ attention.

   3. Except as provided herein, discovery shall continue in the usual course.


                                                    [2]
         Case 1:16-cv-10666-JGD Document 162 Filed 06/23/20 Page 3 of 3



   4. As part of any L.R. 7.1 consultation in connection with any issue to be brought to the

court’s attention, the parties shall discuss and try to reach an agreement as to the appropriate

way to bring the dispute to the attention of the court, including whether full briefing and/or in-

person oral argument is necessary. The parties shall notify the court of their proposal as to how

best to proceed.

   5. The next status conference shall be held on December 11, 2020 at 2:30 p.m. The

location and format of the conference shall be set by the court at a later date. At that time, the

parties shall be prepared to discuss:

               (a) the status of the case;
               (b) scheduling for the remainder of the case through trial; and
               (c) use of alternative dispute resolution programs.

   6.   The parties shall submit a brief joint statement no later than three (3) business days

before the conference addressing the issues itemized in paragraph 5 above. With respect to the

use of ADR, the parties shall indicate whether an agreement has been reached, but shall not

identify their respective positions.

                                                            / s / Judith Gail Dein
                                                            Judith Gail Dein
                                                            United States Magistrate Judge


DATED: June 23, 2020




                                                   [3]
